Case 20-20425-GLT        Doc 43   Filed 02/10/20 Entered 02/10/20 16:31:29 Desc Main
                                  Document     Page 1 of 2               FILED
                                                                              2/10/20 3:59 pm
                                                                              CLERK
                   IN THE UNITED STATES BANKRUPTCY COURT                      U.S. BANKRUPTCY
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA                    COURT - :'3$

IN RE:

VIDEOMINING CORPORATION,                              Bankruptcy No. 20-20425-GLT

               Debtor.                                Chapter 11

VIDEOMINING CORPORATION,                              Document No. 16

               Movant,

         vs.

ENTERPRISE BANK, WHITE OAK
BUSINESS CAPITAL, INC., ON DECK
CAPITAL, ITRIA VENTURES, LLC,
BROADWAY ADVANCE FUNDING,
GREEN NOTE CAPITAL PARTNERS, INC.,
AND THE HERSHEY COMPANY.

               Respondents.
                               MODIFIED
          ORDER OF COURT RELEASING RECEIVABLES AND PROHIBITING
               INTERFERENCE WITH THE DEBTOR’S CUSTOMERS

         AND NOW, after notice and hearing on the Emergency Motion of the Debtor to

Release Receivables and Prohibit Interference with the Debtor’s Customers, it is hereby

ORDERED, ADJUDGED AND DECREED as follows:
   (1) Consistent with 11 U.S.C. 362(a), Green Note Capital Partners, Inc. and Itria

      Ventures, LLC shall immediately cease interfering with customers and vendors of the

      Debtor; absent further Order of the Court;
      (2) Green Note Capital Partners, Inc. and Itria Ventures, LLC shall inform all

customers of the Debtor that they contacted of the existence of this Order;

         (3) The Hershey Company is authorized to release all funds owed to the Debtor

in the normal course and to make such payment directly to the Debtor, through the Debtor's

account at Enterprise Bank.
Case 20-20425-GLT        Doc 43    Filed 02/10/20 Entered 02/10/20 16:31:29         Desc Main
                                   Document     Page 2 of 2
     (4)       All funds released under this Order shall be subject to the terms of the interim cash
Date: collateral
       ________________                           ______________________________
                 order entered by the Court, including any reservation of rights provision contained
                                                  Gregory L. Taddonio
                                                  United States Bankruptcy Judge
      therein.

     (5)       The Debtor, White Oak Business Capital, and Itria Ventures, LLC shall

     telephonically meet and confer on or before February 20, 2020 to determine if

     any further disputes exist as to the relief sought in this motion. To the extent any

     lingering dispute remains, each party shall file a supplement with the Court on or

     before February 21, 2020, outlining their respective interests in the Hershey receivable.

      (6)      Debtor shall serve a copy of this Order on all parties in interest and file proof

      of service within 3 days.


       Dated: 2/10/20                                  ___________________________
                                                        ___
                                                          ______
                                                             __
                                                             ____
                                                                ____ __
                                                                      __
                                                                       _____
                                                                          ___
                                                                            __
                                                                             ________
                                                       GREGORY
                                                        REGORY YL L.. TADDONI
                                                                      TADDONIOIO
            cm: Debtor
                                                       UNITED
                                                        NITED STATES BANKRUPTCY COU   COURT
               Debtor's Counsel
